Citation Nr: 0212316	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  02-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for rhinitis, 
currently evaluated as 10 percent disabling.

(The issue of entitlement to an increased evaluation for 
bronchitis with emphysema, currently evaluated as 10 percent 
disabling, will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active service from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued a 10 percent evaluation for 
bronchitis with emphysema, and granted an increased rating of 
10 percent for rhinitis effective from November 9. 2000, the 
date of the reopened claim for increased compensation 
benefits.  He continues to maintain disagreement with the 
levels of disability assigned. 

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for bronchitis with 
emphysema, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When the requested development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's rhinitis is manifested by difficulty 
breathing through the nose, approximately 60 to 80 percent 
obstruction, with no tenderness, no purulent discharge, no 
crusting, and no evidence of polyps. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
rhinitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, 
Diagnostic Code 6522 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran was notified in a February 2001 letter 
and a March 2002 statement of the case of the general 
provisions of the VCAA.

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  After the veteran filed 
his claim, the RO advised him of the information and evidence 
that would support his claim.  The record also shows that the 
veteran was notified of the reasons and bases for the denial 
of his claim in the October 2001, and the March 2002 
statement of the case.  VA must also inform the veteran which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  This was accomplished in the February 
2001 letter and the March 2002 statement of the case.  Thus, 
the Board finds that VA has complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  In his 
November 2000 claim, the veteran identified specific records 
of private medical treatment.  The RO wrote the veteran in 
February 2001 asking for releases so that VA could obtain 
these records on the veteran's behalf.  In April 2002, the 
veteran submitted the specified records to the Board, which 
were reviewed by the veteran's accredited representative and 
referenced in a September 2002 brief on appeal.  The VA 
provided the veteran examinations in February 2001.  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of his claim.  The Board further notes 
that the veteran has been afforded ample opportunity to 
present evidence and argument in support of his claim in 
written statements to VA, and hearing opportunities which he 
declined.  There is sufficient evidence of record to decide 
the claim, and VA has satisfied its duties to notify and to 
assist the veteran.


Factual Background

The veteran is service-connected for rhinitis and bronchitis 
with emphysema.  On November 9, 2000, he filed a claim for an 
increased rating.

In February 2001, the veteran was provided a VA respiratory 
disorders examination.  The medical records were reviewed.  
The veteran reported a productive cough, but denied any 
hemoptysis.  He indicated that he was able to ambulate 
approximately 30 yards prior to dyspnea.  His symptoms were 
improved in the winter months.  Currently he was using no 
medications, but he had used Albuterol and Asthmacort in the 
past.  He had no hospitalizations for his respiratory 
condition, and no incapacitation.  On physical examination he 
was able to speak in complete sentences, and the lungs were 
clear to auscultation.  There was no cor pulmonale, RVH or 
pulmonary hypertension.  X-ray examination showed a normal PA 
and lateral chest examination.  The diagnosis was episodic 
bronchitis with no emphysema identified on X-ray examination.

On VA examination of the nose and sinus areas, also in 
February 2001, the veteran indicated that he had difficulty 
breathing through the nose secondary to congestion.  There 
was often a purulent discharge noted to be clear to milky in 
color.  He was using Claritin.  On physical examination the 
turbinates were edematous bilaterally, obstructing 
approximately 60 to 80 percent of the nares.  There was no 
sinus tenderness, no purulent discharge and no crusting at 
this juncture.  X-ray examination of the paranasal sinuses 
showed them well aerated throughout and a normal examination.  
The diagnosis was environmental allergies.

Pulmonary function testing was conducted in February 2001.  
The examiner noted that there was fair effort and 
cooperation, and the veteran was short of breath on minimal 
exertion and there was some coughing throughout the testing.  

In April 2002, a number of private medical records were 
received from the veteran.  These included results of private 
pulmonary function testing conducted in October 2001 showing 
higher pulmonary function than shown on VA testing.  These 
records also contain notations that the veteran was a heavy 
smoker.  Results of July 1998 pulmonary function testing was 
also included.  There is no indication of nasal polyps in 
these records.



Criteria

Service-connected disabilities are rated in accordance with 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (2001).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2001).  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. A.§ 5107 
(West Supp. 2002).  


Analysis

The veteran is currently rated 10 percent disabled for 
rhinitis.  A 10 percent evaluation is warranted for allergic 
or vasomotor rhinitis without polyps, but with greater than 
50 percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side.  A 30 percent evaluation is 
warranted if polyps are demonstrated.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2001).

The evidence shows that the veteran's rhinitis is currently 
manifested by difficulty breathing through the nose secondary 
to congestion with approximately 60 to 80 percent 
obstruction, no tenderness, no purulent discharge and no 
crusting.  This description approximates the 10 percent level 
of disability contemplated by Diagnostic Code 6522.  

There is no evidence of polyps either on recent VA 
examination or in the private medical records submitted by 
the veteran.  The veteran does not claim that he has polyps 
or has ever had polyps.  Because polyps are required for a 
higher evaluation, the preponderance of the evidence is 
against a rating higher than his current 10 percent 
evaluation for rhinitis.

The evidence does not support a evaluation in excess of 10 
percent for rhinitis.  In reaching this decision, the Board 
has considered the complete history of the disability in 
question as well as the current clinical manifestations and 
the impact the disability may have on the earning capacity of 
the veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Because the evidence for and against 
a higher evaluation is not evenly balanced, the rule 
affording the veteran the benefit of the doubt is not for 
application.  38 C.F.R. § 4.3.   

Additionally, the Board finds, as did the RO, that the 
evidence of record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating standards.  38 C.F.R. § 
3.321(b)(1) (2001).  The record contains no objective 
evidence indicating that the veteran's rhinitis has markedly 
interfered with his earning capacity or employment status, or 
has necessitated frequent periods of hospitalization.  

In the absence of evidence of such factors, the Board finds 
that the criteria for referral of the case to the Under 
Secretary for Benefits of the Director of the VA Compensation 
and Pension Service for consideration of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
rhinitis is denied.



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

